EXHIBIT 10.3

SERVICES AGREEMENT

This Service Agreement (“Agreement”) effective January 1, 2008 (“Effective
Date”) is entered into by and between First Advantage Credco, LLC (“CREDCO”), a
Delaware limited liability company and RELS Reporting Services, LLC (“RELS”), a
Delaware limited liability company.

WHEREAS, RELS is an entity that, among other things, provides consumer reports,
credit risk scores and other products and services to its end-user customers
(“RELS Customers”); and

WHEREAS, RELS desires for CREDCO to host and/or perform certain functions
ancillary to RELS’s credit reporting business on behalf of RELS and provide to
RELS the services as further described in this Agreement and the exhibits
attached hereto.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged by each of the parties hereto, the parties,
intending to be legally bound, do hereby agree as follows:

 

1) Services. CREDCO shall furnish to RELS the services (“Services”) set forth in
Exhibit “A”, attached hereto, and incorporated herein by reference, subject to
the terms and conditions hereinafter set forth.

 

2) Term.

 

  a) Effective Date. This Agreement shall become effective on the Effective
Date, and shall continue in full force and effect until terminated by either
party giving to the other prior written notice of not less than ninety
(90) days, or as otherwise provided herein.

 

  b) Changes to Exhibit A.

 

  i) CREDCO reserves the right, at any time and from time to time, to eliminate
an individual service or change the pricing of an individual service listed on
Exhibit A. CREDCO shall notify RELS in writing of its intent to eliminate or
change the pricing of a service at least ninety (90) days prior to the effective
date of such elimination or change. The elimination of a service or a change of
pricing shall not alter the parties obligations relating to the remaining
services.

 

  ii) RELS reserves the right at any time and from time to time, to eliminate a
service to be provided by CREDCO from Exhibit A. RELS shall notify CREDCO in
writing of it desire to eliminate a particular service from Exhibit A at least
forty five (45) days prior to the effective date to the effective date of such
elimination. The elimination of a service from Exhibit A shall not alter the
parties obligation relating to the remaining services.

 

1



--------------------------------------------------------------------------------

  c) Default. In the event of a default by either party in the performance of
any of its obligations hereunder, the non-defaulting party shall give written
notice of such default to the defaulting party. If the defaulting party shall
fail to cure any such default within thirty (30) days from the date on which
such written notice of default is received, the non-defaulting party shall
unilaterally have the right to terminate this Agreement.

 

  d) Termination. This Agreement will automatically terminate in the event of
the dissolution of RELS.

 

  e) Effect of Termination. Subject to subsection (d), above, upon termination
of this Agreement for any reason and by either party, (i) all rights in the
Services, shall automatically and immediately revert back to CREDCO; and
(ii) RELS shall have no continuing access to or rights in the Services.

 

  f) Survival. Unless otherwise expressly agreed to by the parties, in writing,
any expiration, termination or modification hereof shall not affect the rights
and obligations of the parties arising prior thereto.

 

  g) Disposition of Data. Upon termination of this Agreement, CREDCO shall
dispose of RELS’s information and data in a secure and legal manner, in
conformance with CREDCO policy, and using a standard of care not less than that
used for disposal of CREDCO’s own confidential data, unless RELS, at least
fifteen (15) days prior to such termination, furnishes to CREDCO written
instructions for the disposition of such data at RELS’s expense.

 

3) Equipment. All equipment provided by RELS for use in conjunction with the
CREDCO Services must be approved by CREDCO prior to use.

 

4) Use of the Services. RELS will use the Services only for its own internal
business purposes and/or as an integral part of the services and/or products it
provides to third parties and will not sell, lease, license or otherwise
provide, directly or indirectly, any of the Services or any portion thereof to
any third party. Notwithstanding the above, CREDCO will undertake to modify the
interfaces between RELS Customers and RELS so that RELS Customers will have
access to the Services at RELS.

 

5) Compensation.

 

  a)

Other than the charges relating to the Computer Systems and Software Lease and
License services, which shall be governed by the Computer Systems and Software
Lease and License Agreement, attached hereto as Exhibit “B”, in consideration of
CREDCO providing the Services to RELS, RELS agrees to pay CREDCO the fees as
more specifically set forth in Exhibit “A” (“CREDCO Fees”). RELS will

 

2



--------------------------------------------------------------------------------

 

pay the CREDCO Fee not later than thirty (30) days after receipt of RELS’s
invoice therefore. CREDCO reserves the right to terminate this Agreement in the
event that any CREDCO Fees remain unpaid sixty (60) days after written notice
thereof is given to RELS. RELS agrees to pay a finance charge at the rate of one
and one half percent (1.5%) per month or the maximum amount permitted under law
for all past due balances until paid. Any finance charge incurred shall be due
and payable within the next month’s billing.

 

  b) RELS shall be solely responsible for, and shall pay or reimburse CREDCO
for, all Taxes. “Taxes” means all present and future taxes, duties, import
deposits, assessments, and other governmental charges (and any related penalties
and interest), however designated, that are now or hereafter imposed by or under
any governmental authority or agency that are: (i) associated with the
performance by CREDCO of its obligations hereunder; (ii) associated with the
payment of any amount by RELS to CREDCO pursuant to this Agreement; or
(iii) based on the license or use of any Service; excepting only taxes imposed
on CREDCO’s net income by the United States and each state thereof (and their
political subdivisions). Notwithstanding the foregoing, the parties agree to
cooperate to enable each to more accurately determine its own tax liability,
with respect to this Agreement, and to minimize such liability to the extent
legally permissible. Each party shall provide and make available to the other
any resale certificates, information regarding out-of-state or out-of-country
sales or use of equipment, materials or services, and other exemption
certificates or information reasonably requested by the other party.

 

6) Confidentiality and Ownership.

 

  a)

Confidential Information. Both parties hereto shall keep confidential, and will
cause its employees to keep confidential, all Confidential Information, as
defined below, obtained from the other party (the “Disclosing Party”). The
parties also agree that all information related to the Agreement is presumed to
be Confidential Information unless the Disclosing Party indicates in writing
that the information is not confidential or proprietary. Both parties
acknowledge that, in the course of its relationship with the other that it and
its employees will acquire or have access to information of various kinds
concerning the other party’s business, as well as the businesses of its
affiliates. Both parties acknowledge that all information disclosed by the
Disclosing Party to the other party, its employees and/or agents (the
“Recipient”), for the purposes of the Agreement(s), or which comes to the
attention of Recipient, its employees, during the course of such Agreement(s),
is confidential in nature, constitutes a valuable asset of Disclosing Party , is
proprietary to the Disclosing Party, and is properly the subject of protection.
Both parties also acknowledge that Rels has a responsibility to its customers to
keep customers’ records strictly confidential and proprietary. Both parties
further acknowledge that the Disclosing Party may have proprietary or
confidential information of third parties that they may rightfully use in the
course of their businesses. Both parties further agree that any entity or person
who obtains or is

 

3



--------------------------------------------------------------------------------

 

provided access to Confidential Information (as defined below) as an agent of
Recipient may obtain or have access to such Confidential Information only for
the purpose of carrying out the performance of specific terms of this Agreement,
and, in such case, the agent of Recipient (other than employees of the
Recipient): (i) must agree in writing, independently, to be bound by the terms
set forth in this Section; and (ii) must agree in writing, independently, to use
such Confidential Information only for the purpose of carrying out the
performance of specific terms of this Agreement.

 

  b) Definition of Confidential Information. “Confidential Information” shall
mean and include the following:

 

  i) RELS Consumer Information. Any and all non public information or data,
provided by, through, or on behalf of RELS, its customers or clients to CREDCO
(or any of CREDCO’s agents approved by RELS in advance under this Agreement),
about or relating to any client or prospective or former client of RELS (whether
an individual, business entity, governmental unit, or otherwise) or any RELS
customer including (without limitation) any and all nonpublic personal
information of RELS or its customers (within the meaning of Title V of the
Gramm-Leach-Bliley Act and its implementing regulations) made available to
CREDCO; provided, however, that the same or similar information that CREDCO
receives or obtains from other sources does not constitute RELS Consumer
Information. CREDCO warrants and attests that it shall comply with all
applicable law, including Regulation P and RELS’s privacy policy, in the
performance of its Services to RELS as defined in this section.

 

  ii)

Proprietary and Other Confidential Information. Confidential Information also
includes any and all confidential business, technical or data processing
information, trade secret or other proprietary information acquired from the
Disclosing Party, its customers or clients, or any of its affiliates by
Recipient, or its employees or agent, in the course of carrying out the tasks
hereunder or as a result of access to the Disclosing Party’s Confidential
Information, or any of its affiliates, whether prepared by Recipient or its
employees, whether or not reduced to writing, and whether or not in human
readable or machine readable form, including, without limitation, any
information provided by the Disclosing party, its customers or clients, or any
of its affiliates concerning the Agreement, concepts, techniques, or procedures,
software in various stages of development, discoveries, ideas, inventions,
operations, data, designs, drawings, diagrams, specifications, documentation,
research, know-how, compilations of information, records, costs, purchasing
data, financial data, accounting, marketing and development plans, sales,
pricing, profits, business plans or procedures, data, employee information
provided by and acquired from the Disclosing Party, or any of its affiliates in
the course of the performance by Recipient of any of the tasks hereunder or as a
result of this Agreement. Such information shall remain the sole property of the
disclosing

 

4



--------------------------------------------------------------------------------

 

party. Confidential Information also includes any and all information described
in this subsection (ii) which Recipient obtains from another party and treats as
proprietary or designates as confidential information, whether or not owned or
developed by the Disclosing Party. Proprietary and Other Confidential
Information (but not Rels/client/customer/Consumer Information described in
subsection (1) above) shall cease to be Confidential Information after it has
been voluntarily disclosed to the public by the Disclosing Party, or
independently developed and disclosed by others or has otherwise entered the
public domain through lawful means. In any dispute with respect to these
exclusions, the burden of proof will be on Recipient to show that the exclusion
applies.

 

  c) Ownership. RELS acknowledges that the databases which are used in providing
the Services, and the software and systems used by CREDCO in connection with the
Services and related materials, and all copyrights, patents, trade secrets and
other intellectual property and proprietary rights in and to any of the
foregoing (“CREDCO Products”) are and shall remain the exclusive property of
CREDCO and the third parties to whom CREDCO is acting as agent or from whom
CREDCO has obtained the right to use the CREDCO Products, provided, however,
that any data generated for RELS through use of the CREDCO software are and
shall remain the exclusive property of RELS.

 

7) Representations and Warranties.

 

  (a) Specific Services Warranties. CREDCO warrants that it will provide
competent personnel with sufficient skill knowledge and training to perform the
services set forth in the Agreement and that the CREDCO will perform such
services in a diligent and professional manner.

 

  (b) Compliance with Laws. CREDCO hereby represents, warrants and covenants
that it will comply with any and all laws, rules and regulations applicable to
it in connection with this Agreement.

 

  (c) No Other Warranties. CREDCO MAKES NO WARRANTIES, EXPRESS OR IMPLIED, OTHER
THAN THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT. NO REPRESENTATIONS OR
STATEMENTS NOT EXPRESSLY SET FORTH HEREIN SHALL BE BINDING UPON CREDCO AS A
WARRANTY OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

8) Limitation of Liability.

 

  (a)

Availability of Services. CREDCO will make every reasonable effort to have the
Services available in accordance with the terms of this Agreement. However,
CREDCO cannot and does not guarantee such availability. Accordingly, except

 

5



--------------------------------------------------------------------------------

 

as otherwise expressly provided in this Agreement, CREDCO’s sole liability to
RELS or any third party for claims, notwithstanding the form of such claims
(e.g., contract, negligence or otherwise), arising out of (i) the interruption
or the delay of the Services or (ii) the unavailability of the Services, shall
be to use reasonable commercial efforts to resume and/or make the Services
available, as promptly as reasonably practicable, subject to the force majeure
provision herein.

 

  (b) Accuracy of Information. CREDCO shall not have any obligation or liability
for damages to RELS or any third party (i) relating to, or arising out of
displaying or furnishing of databases and/or information, (ii) for errors or
omissions in collecting, processing, disseminating or displaying the same, or
(iii) for the accuracy of databases or information displayed, carried or
furnished by or through the Services, beyond CREDCO’s obligation to promptly
furnish the correct report or data; provided, however, that CREDCO shall be
liable for damages resulting from its own fraud or willful misconduct or for its
gross negligence. CREDCO shall promptly notify RELS upon discovery of any
material errors in or relating to the foregoing. CREDCO shall not have any
liability or obligation for the accuracy or display of RELS’s data and
information, and with respect thereto RELS shall defend, indemnify, save and
hold harmless CREDCO, its successors and assigns against any and all actions,
proceedings, as well as any direct, actual, and out of pocket claims,
liabilities, demands and costs, damages, losses and expenses (including, without
limitation, reasonable fees of attorneys) to which CREDCO may be subjected by
furnishing such RELS data and information.

 

  (c) Force Majeure. Neither RELS nor CREDCO shall be liable or deemed to be in
default for any delay or failure to perform under this Agreement (other than for
a default in the payment of any amounts hereunder), or for interruption of the
Services, to the extent resulting directly or indirectly from any delay caused
by the other party, or by an act of God, war, civil disturbance, court order,
labor dispute, third party non-performance, failure of telecommunications
equipment or any other cause beyond its reasonable control; provided, however,
that CREDCO shall not be excused from performing hereunder as a result of
failures or fluctuations in electrical power, heat, light and air conditioning
that it reasonably could have prevented.

 

  (d) Third Party Information Providers. No third party who provides CREDCO with
any portion of the Services being provided, or which will be provided, by
CREDCO, to RELS shall have any direct or indirect liability hereunder to RELS
for monetary damage or otherwise on account of the Services and/or software
provided, or to be provided, by CREDCO hereunder.

 

  (e) Maximum Damages. CREDCO’s entire liability arising under or in connection
with this Agreement, whether for breach, tort or otherwise, shall not exceed, in
the aggregate, the amounts paid by RELS to CREDCO for the three (3) months
immediately preceding the occurrence giving rise to such claim hereunder.

 

6



--------------------------------------------------------------------------------

  (f) No Consequential Damages. IN NO EVENT WILL EITHER PARTY BE RESPONSIBLE FOR
SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES WHICH THE OTHER PARTY MAY
INCUR OR EXPERIENCE ON ACCOUNT OF ENTERING INTO OR RELYING ON THIS AGREEMENT,
EVEN IF THE FIRST PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

9) Laws and Governmental Regulations.

 

  a) RELS shall be responsible (i) for compliance with all laws and governmental
regulations affecting its business and (ii) for any use it may make of the
Services to assist it in complying with such laws and governmental regulations,
and, absent CREDCO’s gross negligence or willful misconduct, CREDCO shall not
have, except as may otherwise be set forth herein, any responsibility relating
thereto (including, without limitation, advising RELS of RELS’s responsibilities
in complying with any laws or governmental regulations affecting RELS’s
business). While CREDCO shall not have any responsibility for RELS’s compliance
with the laws and regulations referred to above, CREDCO shall use reasonable
commercial efforts to cause the Services to be designed in such a manner that
they will be able to assist RELS in complying with its applicable legal and
regulatory responsibilities. In no event shall RELS rely solely on its use of
the Services in complying with any laws and governmental regulations.

 

  b) If after the date hereof, any modifications to the Services shall be
legally required, except to the extent such changes may be beyond the capability
of CREDCO to implement, CREDCO shall modify the Services appropriately; CREDCO
shall give prompt written notice to RELS in the event that CREDCO is incapable
of making such legally-required change. If providing any of the Services to RELS
hereunder violates, or in CREDCO’s reasonable opinion is likely to violate, any
laws or governmental regulations, CREDCO may, upon written notice to RELS,
immediately cease providing the affected Services.

 

10) Indemnification. Both parties shall defend, indemnify and hold harmless the
other, together with its officers, directors, employees, agents, parent,
subsidiaries and other affiliates, from and against any and all damages, costs,
liability, and expense whatsoever (including attorneys' fees and related
disbursements) incurred by reason of (i) any failure by a breaching party to
perform any covenant or agreement set forth herein; (ii) injury to or death of
any person or any damage to or loss of property which is due to the negligence
and/or willful acts of the breaching party; or (iii) any breach by the breaching
party of any representation, warranty, covenant or agreement under this
Agreement; provided, however, that CREDCO’s maximum indemnification of RELS in
connection with this Agreement, whether for breach of contract, tort or
otherwise, shall not exceed, in the aggregate, the amounts paid by RELS to
CREDCO under this Agreement for the three (3) months immediately preceding the
claim.

 

7



--------------------------------------------------------------------------------

11) General.

 

  a) Entire Agreement. RELS acknowledges that it has not been induced to enter
into this Agreement by any representation or warranty not set forth in this
Agreement. This Agreement, including Exhibit “A”, contains the entire agreement
of the parties with respect to its subject matter and supersedes all existing
agreements and all other oral, written or other communications between them
concerning its subject matter. This Agreement shall not be modified in any way
except by a writing signed by an authorized representative of each party.

 

  b) Assignment. This Agreement may not be assigned by either party, without the
other’s prior written consent, which shall not be unreasonably withheld, except
that either party may, without the other’s consent, assign its rights and
obligations hereunder to any of its affiliates or in connection with the sale of
all or substantially all of its assets or business, in connection with which the
Services are used or provided; provided that (i) the assignee agrees to be bound
by the terms and conditions of this Agreement to the same extent that the
assignor was bound prior to the assignment and (ii) no such assignment shall
relieve the assignor of any of its obligations or liabilities under this
Agreement, provided, however, that, notwithstanding the foregoing, in no event
shall either party assign this Agreement to a competitor of the other party
without such other party’s prior written consent. This Agreement shall be
binding upon and shall inure to the benefit of CREDCO and RELS and their
respective successors and permitted assigns.

 

  c) Relationship Of Parties. Both parties acknowledge that the relationship
between them is that of independent contractors. Nothing in this agreement shall
be construed to constitute a relationship of agency, representation or
affiliation (collectively “agents”). Neither party shall be considered an
employee of the other, and shall not be entitled to receive any employment
benefits offered to employees of the other as the result of this agreement,
including but not limited to: workers' compensation coverage; savings or profit
sharing plans; stock option, incentive or other bonus plans; health, dental or
life insurance coverage; and paid vacations. Neither party will represent to any
third party that it is an agent or employee of the other. Neither party will
exercise control, or be authorized bind the other by promise or representation,
unless expressly authorized to do so by the other party in writing

 

  d) Severability. If any provisions of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remainder of this Agreement shall not in any way be affected or impaired
thereby.

 

8



--------------------------------------------------------------------------------

  e) Notices. Except as otherwise provided herein, all notices and other
communications required by or described in this Agreement shall be in writing
and shall be forwarded by registered or certified mail, return receipt
requested, and sent with proper postage to CREDCO or RELS at the address set
forth below or to any other address designated in writing hereafter. Any notice
to CREDCO shall be sent to:

Per Gothe, EVP

First Advantage Credco, LLC

12395 First American Way

Poway, CA 92064

With a copy to:

Julie Waters, General Counsel

First Advantage Corporation

100 Carillon Parkway

St. Petersburg, FL 33716

Any notice to RELS shall be sent to:

Stan Baldwin, President

RELS Reporting Services, LLC

12395 First American Way

Poway, CA 92064

 

  f) Headings. The headings in this Agreement are intended for convenience of
reference and shall not affect its interpretation.

 

  g) Authorization. The individuals executing this Agreement on behalf of CREDCO
and RELS each represent and warrant that they are duly authorized by all
necessary action to execute this Agreement on behalf of their respective
principals.

 

  h) Non-Hire. Neither party shall recruit or encourage employees of the other
to join its company. Neither party shall hire or employ as a consultant either
directly or indirectly anyone who has had direct responsibilities relating to
the Services as an employee or consultant at the other’s company within one
(1) year prior to such hiring or employment. This provision shall remain in
force for a period of six months after the termination of this Agreement.

 

  i) Dispute Resolution; Injunction. The parties shall use commercially
reasonable efforts to cooperate in good faith to resolve any disputes that arise
in connection with this Agreement or its subject matter. Notwithstanding the
foregoing, a breach of any provisions of Paragraph 6 of this Agreement by a
party will cause the other party irreparable injury and damage and therefore may
be enjoined through injunctive proceedings in addition to any other rights or
remedies which may be available to the injured party, at law or in equity. Any
action brought under this Agreement or in conjunction with its subject matter
shall be brought in a federal or state court situated in the County of San
Diego, State of California.

 

9



--------------------------------------------------------------------------------

  j) Governing Law. This Agreement shall be governed in all respects by the laws
of the State of California, without giving effect to principles of conflicts of
law.

 

  k) Business Continuity Plan. CREDCO maintains a Business Continuity Plan
(“BCP”) that ensures the continuation of services pursuant to the Agreement, if
an incident (event, act or omission) threatens to impair or disrupt CREDCO’s
performance under this Agreement. CREDCO agrees to provide and fund its BCP
commensurate with the sensitivity of the services being performed by CREDCO.
CREDCO agrees to deliver and/or make available for on site review and to meet
with RELS to review CREDCO’s BCP. CREDCO will maintain and exercise the BCP at
regular intervals (no less frequently than annually). CREDCO will comply with
the BCP during the term of this Agreement and will promptly revise its BCP to
conform to new governmental regulations, if applicable. If at any time:
(1) CREDCO becomes aware that it is not in compliance with its BCP, CREDCO will
notify RELS in writing immediately, or (2) RELS becomes aware that CREDCO is not
in compliance, RELS will notify CREDCO, and, in each such case, CREDCO will cure
any such non-compliance within a time frame agreed to between the parties in
writing.

 

  l) Survival of Obligations. Sections 6, 7, 8, 10 and 11 (and any other section
which by its nature should survive termination), shall survive termination of
this Agreement.

IN WITNESS WHEREOF, this Agreement had been duly executed by the parties as of
the Effective Date.

 

RELS Reporting Services, LLC     First Advantage Credco, LLC By:   /s/ Stan
Baldwin     By:   /s/ John Stancil Name:   Stan Baldwin     Name:   John Stancil
Title:   President     Title:   Vice President

 

10



--------------------------------------------------------------------------------

EXHIBIT A

SERVICES AND FEES

The Services to be provided by CREDCO and the monthly fees to be paid by RELS to
CREDCO for the Services are as follows:

 

1.   Analytics    $ 3,500 2.   Back Office Systems Support    $ 12,900 3.  
Billing Integrity and Billing Support    $ 5,700 4.   Consumer Disputes    $
7,100 5.   Data Management    $ 4,400  

—Bureau Subscriber Administration

   6.   Legal and Regulatory Specific to Credit Reporting    $ 2,500  

—Compliance and Auditing

    

—Lobbying Specific to Credit Reporting Industry

    

—Industry Relations

   7.   Hardware and Software Procurement    $ 400 8.   Miscellaneous Beaverton
Support    $ 2,850 9.   Poway Facility Rent and Support    $ 3,200  

—Mailroom Support

   10.   Product Development    $ 2,700 11.   Product Management    $ 5,450 12.
  Reporting Systems    $ 8,800 13.   Data Vendor / Bureau Relations    $ 10,500

 

11